322 S.W.3d 141 (2010)
Stephen C. LEIDHOLDT, Appellant,
v.
William L. HALLIBURTON, Respondent.
No. ED 93764.
Missouri Court of Appeals, Eastern District, Division Five.
May 4, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 8, 2010.
Application for Transfer Denied August 31, 2010.
Joe Jacobson, Tim Lemen and Martin Green, for Appellant.
Drey Cooley and Gary Sarachan, for Respondent.
Before KENNETH M. ROMINES, C.J., ROY L. RICHTER, J., and WILLIAM L. SYLER, Sp. J.

ORDER
PER CURIAM.
Steven C. Leidholdt ("Leidholdt") appeals from the trial court's entry of summary judgment finding that William K. Halliburton ("Halliburton") was the owner of the General American Insurance Company life insurance policy ("the policy" or "the life insurance policy") on the life of Halliburton.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).